EXHIBIT 10.17

INDEMNITY AGREEMENT


                    This Agreement is made as of ____________, by and between
MANATRON, INC., a Michigan corporation (the "Corporation"), and ______________
("Indemnitee"), ________of the Corporation.

                    It is essential to the Corporation to attract and retain as
directors and officers the most capable persons available. The substantial
increase in corporate litigation subjects directors and officers to expensive
litigation risks at the same time that the availability and coverage of
directors and officers liability insurance has been limited. It is the express
policy of the Corporation to indemnify its directors and officers so as to
provide them with the maximum possible protection permitted by law, and in
furtherance of that policy and in consideration of Indemnitee's agreement to
serve as an officer of the Corporation, the parties are entering into this
Agreement.


                    ACCORDINGLY, the parties agree as follows:


          Section 1.    Definitions. As used in this Agreement:

          (a)          "Expenses" means all costs, expenses and obligations paid
or incurred in connection with investigating, litigating, being a witness in,
defending or participating in, or preparing to litigate, defend, be a witness in
or participate in any matter that is the subject of a Proceeding (as defined
below), including attorneys' and accountants' fees and court costs.

          (b)          "Proceeding" means any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether brought by
or in the right of the Corporation or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee may be or
may have been involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Corporation, or by reason of any action taken by Indemnitee or any inaction on
Indemnitee's part while acting as a director, officer, employee, agent or
fiduciary of the Corporation, or by reason of the fact that Indemnitee is or was
serving at the request of the Corporation as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise.

          (c)          "Resolution Costs" includes any amount paid in connection
with a Proceeding in satisfaction of a judgment, fine, penalty or any amount
paid in settlement.

          Section 2.    Agreement to Serve. Indemnitee agrees to serve as a
director or officer of the Corporation for so long as Indemnitee is duly elected
or appointed or until the tender of Indemnitee's written resignation.

          Section 3.    Indemnification. The Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with any Proceeding. Additionally, the Corporation shall indemnify
Indemnitee against all Resolution Costs actually and reasonably incurred by
Indemnitee in connection with any Proceeding. It is




--------------------------------------------------------------------------------


the intent of the parties to provide Indemnitee, to the fullest extent allowed
by law as now or later enacted or interpreted, with indemnification against any
Expenses and Resolution Costs incurred by Indemnitee in connection with any
Proceeding. To the extent a change in the laws of the state of Michigan (whether
by statute or judicial decision) permits greater indemnification, either by
agreement or otherwise, than presently provided by law or this Agreement, it is
the intent of the parties that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by the change. Notwithstanding the foregoing, no
indemnification shall be made under this Agreement:

          (a)          with respect to remuneration paid to Indemnitee if the
remuneration was in violation of law;

          (b)          on account of Indemnitee's conduct that was knowingly
fraudulent, deliberately dishonest or willful misconduct;

          (c)          on account of Indemnitee's conduct that was an
intentional infliction of harm on the Corporation or its shareholders or an
intentional criminal act;

          (d)          if a final decision by a court having jurisdiction in the
matter determines that indemnification under this Agreement is not lawful; or

          (e)          in connection with any Proceeding initiated by Indemnitee
against the Corporation or any director, officer, employee, agent or fiduciary
of the Corporation (in such capacity) unless the Corporation has joined in or
consented to the initiation of the Proceeding or such Proceeding relates to the
enforcement by Indemnitee of Indemnitee's rights under this Agreement.

          Section 4.    Payment of Indemnification.

          (a)          Expenses incurred by Indemnitee and subject to
indemnification under Section 3 above shall be paid directly by the Corporation
within five (5) days after the receipt of a written request of Indemnitee
setting forth in reasonable detail the amount requested and accompanied by
copies of relevant invoices or other documentation. Resolution Costs incurred by
Indemnitee and subject to indemnification under Section 3 above shall be paid
directly by the Corporation within thirty (30) days after the receipt of a
written request of Indemnitee setting forth in reasonable detail the amount
requested and accompanied by relevant invoices or other documentation.
Indemnitee's request for indemnification must be accompanied by a signed
certificate that Indemnitee in good faith believes that he or she is entitled to
indemnification in accordance with the requirements of this Agreement. If
Indemnitee certifies that Indemnitee in good faith believes that he or she is
entitled to indemnification under this Agreement, Indemnitee will be deemed to
have met the necessary standard of conduct unless and until it is determined by
a final judgment or other final adjudication that Indemnitee is not entitled to
indemnification.

          (b)          Indemnitee agrees to promptly repay any amounts paid or
advanced under this Agreement to the extent that it is ultimately determined in
accordance with Section 4(a) above that Indemnitee is not entitled to
indemnification of such amounts under this Agreement and amounts advanced to
cover Expenses which Indemnitee does not in fact incur.



-2-

--------------------------------------------------------------------------------


          (c)          The Corporation shall take all actions necessary to
enable it to indemnify Indemnitee under this Agreement. The right to
indemnification payments as provided by this Agreement shall be enforceable by
Indemnitee in any court of competent jurisdiction. The burden of proving that
indemnification is not permitted by this Agreement shall be on the Corporation
or on the person challenging the indemnification. Neither the failure of the
Corporation, including its Board of Directors, to have made a determination
before the commencement of any Proceeding that indemnification is proper, nor an
actual determination by the Corporation, including its Board of Directors or
legal counsel, that indemnification is not proper, shall bar an action by
Indemnitee to enforce this Agreement or create a presumption that Indemnitee is
not entitled to indemnification under this Agreement. Expenses incurred by
Indemnitee in connection with successfully establishing Indemnitee's right to
indemnification, in whole or in part, also shall be fully reimbursed by the
Corporation.

          Section 5.    Defense of Claim.

          (a)          The Corporation, jointly with any other indemnifying
party, shall be entitled to assume the defense of any Proceeding as to which
Indemnitee requests indemnification. After notice from the Corporation to
Indemnitee of its election to assume the defense of a Proceeding, the
Corporation shall not be liable to Indemnitee under this Agreement for any legal
or other Expenses subsequently incurred by Indemnitee in connection with the
defense of such matter other than reasonable costs of investigation or as
otherwise provided in subsection (c) below.

          (b)          Except as provided in Section 5(c) below, the Corporation
need not, in any action or actions, employ or approve the employment of more
than one counsel to represent Indemnitee and any other director, officer or
other party entitled to indemnification pursuant to an agreement similar to this
Agreement or otherwise.

          (c)          Indemnitee may employ his own counsel in a Proceeding and
be indemnified therefor if (i) the Corporation approves, in writing, the
employment of such counsel, or (ii) either (A) Indemnitee has reasonably
concluded that there are conflicts of interest between the Corporation and
Indemnitee or between Indemnitee and other parties represented by counsel
employed by the Corporation to represent Indemnitee in the Proceeding, or (B)
the Corporation has not employed counsel to assume the defense of the
Proceeding.

          Section 6.    Partial Indemnification; Successful Defense. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Corporation for some or a portion of the Expenses or Resolution Costs
actually and reasonably incurred by Indemnitee but not, however, for the total
amount, the Corporation shall nevertheless indemnify Indemnitee for the portion
of the Expenses or Resolution Costs to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims relating in whole or in part to a Proceeding or in defense of any
issue or matter in a Proceeding, including dismissal with or without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection with
that Proceeding.

          Section 7.    Consent. Neither party may settle any Proceeding without
the other's written consent, and the Corporation shall not be liable to
indemnify Indemnitee under this


-3-

--------------------------------------------------------------------------------


Agreement for amounts paid in settlement of a Proceeding made without the
Corporation's written consent. Neither the Corporation nor Indemnitee will
unreasonably withhold consent to any proposed settlement.

          Section 8.    Severability. If this Agreement or any portion of this
Agreement (including any provision within a single section, subsection or
sentence) shall be held to be invalid, void or otherwise unenforceable on any
ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee as to any Expenses or Resolution Costs with
respect to any Proceeding to the full extent permitted by law or any applicable
portion of this Agreement that shall not have been invalidated, declared void or
otherwise held to be unenforceable.

          Section 9.    Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement shall be in addition to any other
rights that Indemnitee may be entitled under the Corporation's Restated Articles
of Incorporation, the Bylaws, any agreement, any vote of shareholders or the
Board of Directors, the Michigan Business Corporation Act or otherwise.

          Section 10.    No Presumption. For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

          Section 11.    Subrogation. In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of the payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do everything that may be necessary to secure those rights,
including the execution of all documents necessary to enable the Corporation to
effectively bring suit to enforce those rights.

          Section 12.    No Duplication of Payment. The Corporation shall not be
liable under this Agreement to make any payment to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise indemnifiable under this Agreement.

          Section 13.    Notice. Indemnitee shall, as a condition precedent to
his right to be indemnified under this Agreement, give to the Corporation notice
in writing as soon as practicable of any claim for which indemnity will or could
be sought under this Agreement. Notice to the Corporation shall be directed to
MANATRON, INC., 510 E. Milham Avenue, Portage, Michigan 49002, Attention:
Corporate Secretary (or to any other individual or address that the Corporation
designates in writing to Indemnitee). Notice shall be deemed received three (3)
days after the date postmarked if sent by prepaid mail properly addressed. In
addition, Indemnitee shall give the Corporation any information and cooperation
that it may reasonably require and is within Indemnitee's power to give.

          Section 14.    Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original, and all of
which taken together shall constitute a single document.




-4-

--------------------------------------------------------------------------------


          Section 15.    Continuation of Indemnification. The indemnification
rights provided to Indemnitee under this Agreement shall continue after
Indemnitee has ceased to be a director, officer, employee, agent or fiduciary of
the Corporation or any other corporation, partnership, joint venture, trust or
other enterprise that Indemnitee served in any of those capacities at the
request of the Corporation.

          Section 16.    Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Corporation and Indemnitee and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Corporation, spouses, heirs, and personal and legal
representatives.

          Section 17.    Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the state of Michigan applicable to
contracts made and to be performed in Michigan without giving effects to the
principles of conflicts of laws.

          Section 18.    Liability Insurance. To the extent the Corporation
maintains an insurance policy or policies providing directors' and officers'
liability insurance, Indemnitee shall be covered by the policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary of the
Corporation.

          Section 19.    Amendments; Waiver. No supplement, modification,
amendment or waiver of this Agreement or any of its terms shall be binding
unless executed in writing by all of the parties to this Agreement or, in the
case of waiver, by the party against whom the waiver is asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement (whether or not similar) nor
shall any waiver constitute a continuing waiver.

                    The parties have executed this Agreement as of the date
stated in the first paragraph of this Agreement.

 

MANATRON, INC.

         

By

 

--------------------------------------------------------------------------------

   

Paul R. Sylvester
Its Chief Executive Officer and President

         

INDEMNITEE

       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------







-5-

--------------------------------------------------------------------------------
